                   Case 2:19-cv-07052-PKC-RML Document 13 Filed 02/24/20 Page 1 of 3 PageID #: 45


M AR TIN LIP TON              ST E VE N A. C OH EN                      51 WEST             52ND         STREET                      DAVID E . SH AP IR O      MICH AEL S. B EN N
HE RB ER T M . W AC HT EL L   DEB OR AH L. P AU L                                                                                    DAMI AN G. DIDD EN        SAB ASTI AN V. NI LE S
THE ODO R E N . MI R VI S     DAVID C. KARP                         NEW YORK, N.Y. 10019-6150                                        IAN B OCZ KO              ALI SO N ZI ESKE PR EI SS
EDW AR D D . H E R LIHY       RICH ARD K. KIM                                                                                        M AT THE W M. G UE ST     TIJ AN A J. D VO RN IC
DANI E L A. NE FF             JO SHU A R. C AM M AKE R               TELEPHONE: (212) 403 -1000                                      DAVID E . KAH AN          JENN A E . L E VIN E
AND R EW R . B R OWN STEI N   M AR K G O RDON                                                                                        DAVID K. L AM             RY AN A. M cL EO D
M AR C W O LIN SKY            JO SE PH D . L AR SO N                FACS IMILE:              (212) 403 -2000                         BEN J AMI N M. RO TH      ANI TH A R EDDY
ST E VE N A. R OSEN B LU M    JE ANN E M AR IE O ’B RI EN                                                                            JO SHU A A. FE L TM AN    JOHN L. ROB IN SO N
JOHN F. SAVAR E SE            WAYNE M. C AR LI N                                GEO R GE A. KAT Z (1 9 6 5-1 9 8 9)                  ELAINE P . G O LIN        JOHN R. SO BO LE W SKI
SCO TT K. CH AR LE S          ST EPH EN R. D iP RI M A                      JAM E S H . FOG E L SON ( 1 96 7- 1 9 91)                EMI L A. KLEI NH AU S     ST E VE N W INT E R
JODI J. SCHW ART Z            NICHO LAS G. DEMMO                            LE ON ARD M . R OSEN ( 1 96 5- 2 0 14 )                  KARE SSA L. C AIN         EMI L Y D . JOH N SON
AD AM O. E M ME RIC H         IGO R KI R M AN                                                                                        RO N ALD C. CH EN         JAC OB A. KL ING
R ALPH M . L E VE NE          JON ATH AN M . MO SE S                                     OF COUN SEL                                 GO RDO N S. MO ODIE       R AAJ S. N AR AY AN
RICH ARD G. M ASON            T. EI KO STANG E                                                                                       DONGJU SONG               VI KT O R SAP E ZHNI KO V
                                                             M AR TIN J .E . AR M S                ER IC S. RO BIN SON
DAVID M . SI L K              JOHN F. LYNC H                                                                                         BR AD L EY R . WI L SON   MICH AE L J . SC HO BE L
                                                             MICH AEL H . BY OWIT Z                PATRICI A A. RO BIN SON*
RO BIN P AN OVKA              WIL LI AM SAVI TT                                                                                      GR AH AM W. M E LI        EL IN A TE TE L B AU M
                                                             KENN ETH B . FO RR E ST               ERIC M. RO TH
DAVID A. KATZ                 ERIC M. RO SOF                                                                                         GR EG O RY E . P E SSIN   ERICA E. BONN ETT
                                                             SELWYN B . GO LDB E RG                PAU L K. ROW E
IL ENE KN AB L E GO TT S      GR EG O RY E . OST LIN G                                                                               CAR RIE M. R EI LLY       L AU RE N M. KO FKE
                                                             PETER C . H EIN                       DAVID A. SC HW ART Z
JE FFRE Y M. WIN TN E R       DAVID B. AND E R S                                                                                     M AR K F. VE B LE N       Z ACH ARY S. POD O L SKY
                                                             ME YE R G . KOP LOW                   MICH AEL J . SEG AL
TR E VO R S. NO RWI TZ        AND R E A K. W AH L QUI ST                                                                             VIC TO R GO LD FE LD      R ACH EL B . R EI SB E RG
                                                             L AW RE NCE S. M AKOW                 ELLI OT T V. STEI N
BEN M . GE R M AN A           AD AM J . SH API RO                                                                                    EDW AR D J . L EE         M AR K A. ST AGL I ANO
                                                             DOUGLAS K. MAYER                      WAR RE N R. ST E RN
AND R EW J. NU SSB AUM        NE L SON O . FITT S                                                                                    BR AND ON C. P RICE
                                                             PHILIP MIND LI N                      PAU L VIZ CAR R ONDO, J R .
R ACH EL L E SIL VE RB ER G   JO SHU A M . HO L ME S                                                                                 KEVIN S. SC HW AR T Z
                                                             DAVID S. NEI L L                      PATR ICI A A. VL AH AKI S
                                                             HAR OLD S. N O VI KO FF               AMY R. WO LF
                                                             L AW RE NCE B . P EDO WIT Z

                                                                      * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                            COUN SEL


                                                             DAVID M . AD L E RST EIN              NANC Y B. G R EE NB AU M
                                                             SU MI TA AHU J A                      M AR K A. KO ENI G
                                                             AM AND A K. AL L EX ON                J. AUSTIN LY ON S
                                                             LO UI S J. B AR ASH                   ALICI A C. M cC ART HY
                                                             FR ANCO C AST E L LI                  PAU L A N. R AM O S
                                                             AND R EW J.H . C HEU NG               NEI L M . SN YDE R
                                                             PAME L A E HR EN KR AN Z              S. CH RI STOP HE R SZC ZE RB AN
                                                             KAT HR YN G ET TL E S- ATW A          JE FFRE Y A. W ATI KE R
                                                             AD AM M. G OG O L AK




                                                                          Direct Dial: (212) 403-1226
                                                                         E-Mail: MWolinsky@wlrk.com




                                                                             February 24, 2020

                   BY ECF

                   Hon. Pamela K. Chen
                   United States District Judge
                   U.S. District Court, Eastern District of New York
                   225 Cadman Plaza East
                   Brooklyn, NY 11201

                                                     Re:    Rodriguez v. Nat’l Golf Links of Am., 2:19-cv-07052-PKC-RML


                   Dear Judge Chen:


                          We are counsel to the National Golf Links of America and William Mueller. Pursuant to
                   Your Honor’s Order of February 10, 2020, we write in further support of defendants’ motion to
                   dismiss and in response to plaintiff’s February 5 letter in opposition.

                           As detailed in our January 30 letter, the complaint alleges only that plaintiff’s “average
                   weekly schedule” exceeded 40 hours per week, Dkt. 9 at 2, and thus fails to meet the Second
                   Circuit’s requirement that FLSA plaintiffs allege a “particular week” in which they were
                   uncompensated for their overtime work, Lundy v. Catholic Health Sys. of Long Island Inc., 711
                   F.3d 106, 114-15 (2d Cir. 2013). Plaintiff’s principal response is that paragraphs 34 through 37
Case 2:19-cv-07052-PKC-RML Document 13 Filed 02/24/20 Page 2 of 3 PageID #: 46

Hon. Pamela K. Chen
February 24, 2020
Page 2


of his complaint provide an “approximate hourly breakdown” of his average workweek. Dkt. 10
at 2; see Dkt. 1 ¶¶ 34 (“average workweek”), 36 (“average weekly schedule”), 37 (“Plaintiff
routinely worked”). But “average” or “routine” hours are not enough to support an FLSA
overtime claim. Rather, under Lundy, a plaintiff must provide allegations identifying specific
weeks in which the plaintiff had uncompensated overtime work. Applying Lundy, this Court in
Marciano v. SJN Adjustment Grp., Inc., held that allegations that plaintiffs “would commonly
work between fifty and sixty hours per week … require the court to engage in the impermissible
speculation precluded by the Second Circuit in Lundy,” 2019 WL 4888569, at *2 (E.D.N.Y.
Sept. 30, 2019); see also Dkt. 9 at 2-3 (collecting cases).1

       Plaintiff’s reliance on Wiggins v. Garden City Golf Club, 2017 WL 4898285 (E.D.N.Y.
Oct. 25, 2017), is therefore misplaced. In Wiggins, the Court permitted the complaint to proceed
because the plaintiff caddie there identified a specific week in which he “worked sixty-three (63)
hours” by identifying the days the plaintiff worked and the hours worked on each day. Id. at *3
(during “the week of May 11, 2015,” plaintiff worked “Tuesday, Wednesday, Thursday, Friday,
Saturday and Sunday, from 7:30 a.m. to 6:00 p.m.; ten and one-half (10.5) hours each day.”).

        Rodriguez’s complaint contains no comparable allegations. Instead, it alleges only
plaintiff’s “average workweek,” the duration of a “typical round of golf,” how many rounds
caddies “generally” work each day, and the hours plaintiff “routinely worked” during
tournaments. Dkt. 1 ¶¶ 30, 33-34, 37. In Wiggins, Judge Wexler reviewed allegations of
precisely this type by a golf caddy and ruled that they were “not enough under the requirements
set forth by the Second Circuit.” Wiggins, 2017 WL 4898285, at *3; see Amended Complaint,
Wiggins v. Garden City, No. 16-cv-05959 (E.D.N.Y. Feb. 27, 2017), ECF No. 8 ¶¶ 20 (“open six
(6) days a week”), 22-26 (“typically work one or two rounds per day,” “five (5) hours” per
round, and “two rounds per day at least three (3) days per week”), 36 (“often exceed ten (10)
hours per day” on “tournament days”).

        Indeed, Rodriguez’s allegations are even less specific than those in Wiggins. For
example, his complaint alleges that “[c]addies may work one (1) to two (2) rounds a day.”
Dkt. 1 ¶ 33 (emphasis added). But unlike Wiggins, Rodriguez does not allege how many rounds
he personally worked on an average day, or on any specific day. Likewise, although Rodriguez’s
counsel represented to this Court that “[t]he Complaint alleges that … Plaintiff worked seven (7)
days per week,” Dkt. 10 at 2, the complaint alleges only that “caddies such as Mr. Rodriguez
work up to … seven (7) days a week.” Dkt. 1 ¶ 2 (emphasis added). And while the complaint
alleges the “average” hours that Rodriguez and “most caddies” worked for each day of the week,

1
        Plaintiff’s arguments about whether caddies are “employees” are irrelevant to this
motion. Nevertheless, defendants note that plaintiff’s citations undermine its position on this
issue as well. For example, plaintiff writes that the Department of Labor’s handbook is
“unpersuasive” and entitled to “no deference.” Dkt. 10 at 3. To be precise, the Second Circuit in
Munoz-Gonzalez v. D.L.C. Limousine Serv., Inc., stated the DOL handbook “is entitled to
deference only to the extent that it has the power to persuade,” 904 F.3d 208, 216 (2d Cir. 2018)
(quotations omitted).
Case 2:19-cv-07052-PKC-RML Document 13 Filed 02/24/20 Page 3 of 3 PageID #: 47

Hon. Pamela K. Chen
February 24, 2020
Page 3


it also admits that caddies “are able to select the days of the week they work.” Id. ¶¶ 34, 41. The
allegation in substance therefore is that Rodriguez did not necessarily work every day.

        These deficiencies also demonstrate why plaintiff’s overtime allegations are implausible.
See Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). The complaint alleges an “average” workweek schedule
and then claims, apparently by adding up the total possible hours from that schedule, that since
2003, “Plaintiff’s average weekly schedule consisted of approximately sixty-six and a half (66.5)
hours of work a week.” Dkt. 1 ¶¶ 34, 36; see Dkt. 10 at 2. But to reach this “average,” plaintiff
would need to have worked seven days a week, for approximately 27 consecutive weeks, for
each of the last 17 years, even though the complaint alleges that “caddies are able to select the
days of the week they work.” Dkt. 1 ¶¶ 20, 34, 41. And he would need to have worked each day
from the time the course opened until the time that it closed, even though the complaint alleges
that caddies may work only one round a day “depending generally on the volume of golfers.” Id.
¶ 33; see Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (determining plausibility “requires the
reviewing court to draw on its judicial experience and common sense”).

        It is not reasonable to infer that plaintiff averaged “66.5” hours of work per week when
he has failed to allege how many days per week or rounds per day that he personally worked.
And it is even less reasonable to do so given the Second Circuit’s pleading requirement that
FLSA overtime plaintiffs must allege a particular week of uncompensated overtime work. See
Lundy, 711 F.3d at 114; Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d
192, 201 (2d Cir. 2013).

        In short, the complaint fails to provide a sufficient factual basis to state an FLSA
overtime claim. And as plaintiff does not contest that the Court will lack subject matter
jurisdiction over his state law claims if it dismisses his federal claim, dismissal of the case in its
entirety is required.


                                                       Respectfully submitted,




                                                       Marc Wolinsky

cc:      Saul D. Zabell, Esq.
